ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Bedwell Company                          )      ASBCA No. 61403
                                             )
Under Contract No. W912DS-14-C-0004          )

APPEARANCE FOR THE APPELLANT:                       Ira E. Dorfman, Esq.
                                                     Berkowitz & Associates, P.C.
                                                     Marlton, NJ

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lorraine C. Lee, Esq.
                                                    Rita M. Fang, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: July 1, 2019



                                                  LIS B. YOUNG
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract .Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61403, Appeal of The Bedwell
Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals